Title: From Tench Tilghman to Richard Platt, 10 April 1781
From: Tilghman, Tench
To: Platt, Richard


                        

                            
                            Dear Major
                            Head Quarters 10th April 1781.
                        
                        Our Allies cost us a great deal in Horse Flesh—But it cannot be avoided—Count St Maime applies this morning
                            for a Horse, in the room of one which he has worn down. His Excellency desires one may be furnished at Newburg if
                            possible, for I believe the fact is, that the tired Horse is unable to proceed a foot farther. I am Yr
                            most obt & hble Servt
                        
                            Tench Tilghman
                            A.D.C.
                        
                    